Citation Nr: 0638446	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  05-04 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a testicular 
disorder, to include epididymitis and testicular pain.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a right shoulder 
disorder, to include arthritis.  

3.  Entitlement to an increased rating for degenerative 
changes, cervical spine, status post C6-7 fusion, currently 
evaluated as 20 percent disabling.  

4.  Entitlement to an increased rating for degenerative 
changes, left shoulder, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to June 
1960.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating 
decision of the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).  

In March 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing is of record and is associated 
with the claims file.  



FINDINGS OF FACT

1.  The veteran has chronic epididymitis as a result of his 
active service.  

2.  Service connection for a right shoulder disorder, to 
include arthritis was denied by rating decision of 
December 2002.  

3.  Evidence submitted since the December 2002 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for a right 
shoulder disorder, to include arthritis.  

4.  The veteran's degenerative changes of the left shoulder 
do not limit his nondominant arm to 25 degrees from his side.  

5.  The veteran's degenerative changes of the cervical spine 
are not productive of forward flexion of 15 degrees or less, 
favorable ankylosis or incapacitating episodes totaling at 
least 4 weeks but less than 6 weeks within the past 
12 months.  


CONCLUSIONS OF LAW

1.  Epididymitis was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

2.  The December 2002 rating decision which denied service 
connection for right shoulder disorder, to include arthritis 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).

3.  Evidence submitted subsequent to the December 2002 denial 
of service connection for right shoulder disorder, to include 
arthritis is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156(a) (2006).

4.  The criteria for a rating in excess of 20 percent for 
degenerative changes of the left shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.71a, Diagnostic Code 5201 (2006).

5.  The criteria for a rating in excess of 20 percent for 
degenerative changes of the cervical spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.71a, Diagnostic Codes, 5237, 5243 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent letters to the veteran in June and July  2004, 
which asked him to submit certain information, and informed 
him of the responsibilities of the claimant and VA concerning 
obtaining evidence to substantiate his claims.  In accordance 
with the duty to assist, the letters informed the appellant 
what evidence and information VA would be obtaining, and 
essentially asked the appellant to send to VA any information 
he had to process the claims.  The letters also explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  VA informed the veteran of what he 
needed to show for a service connection, new and material, 
and increased rating claims.  In view of this, the Board 
finds that the Department's duty to notify has been fully 
satisfied with respect to the claims on appeal.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  This was accomplished in this 
case, and proper VA process was performed as to the claims.  
The Board concludes that to proceed to a decision on the 
merits would not be prejudicial to the appellant in this 
instance.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The veteran was not 
appropriately notified in this regard.  However, despite the 
inadequate notice provided to the claimant, the Board finds 
no prejudice to the claimant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The issue of service connection for epididymitis 
was granted and the RO will determine the appropriate rating 
and effective date with respect to this claim.  As for the 
other claims on appeal, the Board concludes that since the 
preponderance of the evidence is against those claims on 
appeal, any question as to the effective date and disability 
rating to be assigned is moot.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered a hearing, and 
testified before the undersigned VLJ in March 2006.   

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II. Service Connection 

The veteran and his representative contend, in essence, that 
service connection is warranted for testicular disorder to 
include epididymitis and testicular pain, based on service 
incurrence.  The veteran claims that during active duty, he 
strained himself while carrying heavy loads and doing 
exercises during basic training.  He was treated during 
service for this condition, and claims that he has suffered 
with the condition since that time.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

With resolution of reasonable doubt in favor of the veteran, 
the veteran is entitled to service connection for 
epididymitis in this regard.  

During service, the veteran was treated for acute 
epididymitis in February 1958.  He was hospitalized for 
approximately two weeks and treated with bedrest and ice 
packs.  In August 1958, he was treated for testicular pain.  
The next month in September 1958, he was treated for 
urethritis.  

After service, the veteran was hospitalized at Oconee 
Memorial Hospital in January 2005.  The reason for the 
referral was for prostatitis/pyelonephritis.  He gave a 
history of chronic epididymitis, trouble with his urinary 
tract, and recurrent balanitis.  The veteran was treated for 
probable sepsis, secondary to a urinary tract source.  The 
examiner also related that the veteran appeared to have a 
chronic problem with recurrent balanitis and epididymitis.  

In June 2005, the veteran was seen by VA with complaints of 
uncomfortable testicles since he had epididymitis in the 
1950's.  He asserted that he had worn a support since that 
time, but wished to have intervention.  There was a palpable 
nodule on the dorsal aspect of the right testicle.  In 
August 2005, he was referred to a VA urologist for his 
complaints.  Later that month, he was treated for a urinary 
tract infection.  In September 2005, it was noted that the 
veteran was treated again for epididymitis.  

In October 2005, the veteran underwent a VA examination.  He 
claimed testicular pain since 1958.  He attributed the pain 
to epididymitis.  The examiner indicated that he had not been 
treated for this condition since that time until one month 
prior to the examination.  He claimed that the left testicle 
had diminished in size.  He indicated that he wore briefs 
rather than boxer for support.  Physical examination revealed 
that the veteran had unusually large testicles, which had 
also been noted on his medical records in service in 1958.  
There was a mild difference in size of the testicles with the 
left testicle slightly smaller than the right.  The examiner 
noted that the veteran claimed chronic pain for 47 years, but 
had not gone to the physician until one month prior to the 
examination.  Based on the information available to the 
examiner, he stated that it was less likely than not that the 
veteran's subjective complaints of testicular pain were 
related to the epididymitis he was treated for in service.  

In February 2006, the veteran submitted a medical statement 
from Robert G. McAlpine, MD.  Dr McAlpine indicated that he 
had treated the veteran for six months and was asked to 
address the finding of chronic epididymitis.  He reviewed 
copies of the veteran's service medical records, and 
indicated the veteran had a history of epididymitis since 
1958.  He noted the veteran's complaints of episodes of 
infection and bouts of epididymitis approximately two to 
three times per year.  He noted the episode of sepsis and 
that the veteran complained of an increase in the intensity 
of the episodes and that the severity had increased over the 
last few years.  Dr. McAlpine did indicate that the intensity 
of the veteran's infection could be related to his decreased 
resistance to infection because of diabetes.  His evaluation 
of the veteran revealed bilateral testicular enlargement with 
hydroceles, bilaterally.  The right testicle showed some 
fullness to the epididymis as well as the remainder of the 
testicle.  The area was slightly tender.  Dr. McAlpine stated 
that the problem with recurrent and chronic epididymitis was 
that the area in the epididymis can become occluded due to 
scarring and previous episodes of inflammation.  This made 
the problem more likely to recur and more difficult to deal 
with as the episodes occurred.  He opined that since the 
condition was often associated with heavy lifting and 
strenuous exertion, especially with a full bladder, it would 
certainly fit with the strenuous training that a new recruit 
would undergo.  

The veteran testified at a Travel Board hearing in 
March 1996, before the undersigned VLJ.  The veteran 
testified that he had testicular pain and epididymitis as a 
result of service.  He maintained that he developed this 
condition after many marches and strenuous exercise during 
service.  He related that the exercising and marching was 
performed without allowing soldiers to stop to empty their 
bladders.  As a result, he developed epididymitis, was 
hospitalized, and was treated with ice packs, bedrest, and 
APCs.  He testified that he was placed on limited duty two to 
three times, for two to five days each time; had had 
recurrent symptoms since service; and has had pain since 
service.  He stated that he was not receiving treatment as he 
was seen by VA and was told that there was not much that 
could be done for the condition.  

After a thorough review of the record, the evidence shows 
that the veteran was treated for epididymitis in service.  
Although there is limited evidence of medical treatment since 
service for the condition, the veteran has testified that he 
regularly suffers from the condition; he does have VA and 
private evidence of swollen testicles; and he does wear brief 
underwear for support.  There are conflicting medical 
statements in relation to this case.  The VA examiner, does 
not attribute epididymitis to service.  This examiner opines 
that since the veteran has not received treatment since 
service for the condition until one month prior to his 
examination of the veteran, and the swelling of the veteran's 
testicles is essentially the same as noted in service, he 
believes that it is less likely that the veteran's claimed 
present epididymitis is the result of service.  However, Dr. 
McAlpine, the veteran's private physician, asserts the 
opposite.  Although he indicates that the veteran's diabetes, 
for which he is not service-connected, may make the veteran 
more susceptible to infection, he stated that it is clearly 
probable that the veteran has chronic epididymitis based on 
his records, his complaints of strenuous exercise and 
marching with the presence of a full bladder, and that the 
epididymis was likely to become more occluded due to scarring 
from previous episodes of inflammation.  

From the record, it is clear that the veteran had 
epididymitis on more than one occasion in service, has had 
the condition since service, has restricted his underwear to 
more supportive briefs because of his complaints of symptoms, 
and has testified to strenuous exercising and marching with a 
full bladder, causing a disorder that Dr. McAlpine indicates 
occurs under these conditions.  Based on these findings, and 
resolving all reasonable doubt in the veteran's favor, 
service connection is warranted for a testicular disorder, to 
include epididymitis and testicular pain.  


III.  New and Material Evidence

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a).  However, if new 
and material evidence is presented or secured with respect to 
a claim, which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992).  Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

Service connection for a right shoulder disorder, to include 
arthritis, was denied by rating decision of December 2002.  
The basis of the denial for a right shoulder disorder to 
include arthritis was that there was no medical evidence to 
show that the veteran's right shoulder disorder to include 
arthritis was due to service or caused by his service-
connected cervical disorder or left shoulder degenerative 
changes.  The veteran was sent notice of the denial in a 
December 2002 letter; however, he did not timely appeal this 
decision.  

The Board has reviewed the evidence received into the record 
since the December 2002 RO denial and finds that new and 
material evidence has not been submitted sufficient to reopen 
the claim for service connection for a right shoulder 
disorder to include arthritis.  The only evidence submitted 
to the record since the December 2002 denial were VA medical 
records which were essentially unrelated to the veteran's 
right shoulder, except VA compensation examination indicating 
the level of disability in the veteran's right shoulder.  
There was also the testimony from the veteran at a March 2006 
Travel Board hearing, indicating essentially the same and 
cumulative of previously presented evidence.  The hearing 
testimonies provided the same statements as previously 
provided which were his statements as to how he sustained 
disability to his right shoulder.  None of this evidence can 
be considered competent medical evidence to substantiate the 
veteran's claims that he injured his right shoulder at the 
same time he injured his left shoulder in service, and in the 
alternative, his right shoulder is worsened as a result of 
his service-connected cervical and/or left shoulder 
disabilities.  As a result, the additional evidence of record 
does not raise a reasonable possibility of substantiating the 
claim of service connection for right shoulder disorder, to 
include arthritis.  Therefore, the petition to reopen the 
claim for service connection for right shoulder disorder, to 
include arthritis, is denied.


IV.  Increased Ratings

Service connection was established for degenerative changes, 
left shoulder and degenerative changes, cervical spine, by 
rating of June 2002.  A 10 percent  rating was provided for 
both disabilities effective from December 1998.  By rating 
decision of September 2004, pursuant to 38 C.F.R. § 4.30, a 
100 percent temporary total rating was granted for 
degenerative changes, cervical spine, from April 2004 through 
May 2004.  Effective June 1, 2004, the 10 percent rating for 
degenerative changes, cervical spine, was returned to a 10 
percent rating.  By rating decision of January 2004, the 
veteran's 10 percent rating for degenerative changes, 
cervical spine, was recharacterized to degenerative changes, 
cervical spine, status post C6-7 fusion, and was increased to 
20 percent, effective June 1, 2004, the day after his 
temporary total rating concluded.  The 10 percent rating for 
degenerative changes, left shoulder, was increased to 20 
percent, May 2004, the date of the claim.  These 20 percent 
ratings have been in effect to these dates.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  


a.  cervical spine

Under diagnostic code 5241, a 20 percent rating for cervical 
spine fusion requires forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees, or 
the combined range of motion cervical spine not greater than 
170 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  In order 
to warrant a 30 percent rating for cervical spine fusion, 
forward flexion of the cervical spine must be 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine 
must be shown.  See Plate V.  

A thorough review of the medical evidence of record, to 
include VA examination reports and outpatient treatment 
records show that an increased rating for the veteran's 
degenerative changes of the cervical spine, status post C6-7 
fusion, is not warranted.  

VA outpatient treatment records show that in June 2004, the 
veteran was seen with a history of pain and numbness in the 
arms, starting at the base of the veteran's neck and going 
down into the lateral forearms of both hands.  Symptoms 
continued to get worse, according to the veteran, despite 
conservative measures.  He denied clumsiness or weakness and 
rarely took a Tylenol #3 for pain.  His symptoms were said to 
exacerbate with head turning.  A large central herniated disc 
was noted on an April 2004 MRI, at C6-7.  Left upper 
extremity strength was 5/5 in all categories.  Reflexes were 
brisk throughout.  The impression was cervical disc 
herniation with radiculopathy.  

The veteran underwent a VA examination in September 2004.  He 
complained of pain in his neck and indicated that it went 
down his arms, worse than prior to his surgery.  He had an 
episode where his neck went out and he was on bedrest for 
three or four days.  Physical examination of the cervical 
spine revealed 45 degrees of flexion without pain, 25 degrees 
of extension with stiffness, 20 degrees of lateral flexion to 
the left and right with stiffness, and 50 degrees of rotation 
to the left and right, again, with stiffness.  He showed 
tenderness to the palpation of the cervical spine paraspinous 
musculature with no evidence of spasm.  The assessment was 
post-surgical changes of the cervical spine with subjective 
complaints of right upper extremity radiculopathy and 
decreased range of neck motion which additionally limited his 
range of motion after repetitive motions by approximately 10 
degrees, secondary to lack of endurance and pain.  

In October 2005, the veteran again underwent a VA 
examination.  Range of motion of the cervical spine showed 
flexion pain free from 0 to 40 degrees, extension pain free 
from 0 to 10 degrees, Lateral flexion to the right was pain 
free from 0 to 14 degrees and with pain, 14 to 30 degrees.  
Left lateral flexion was pan free from 0 to 16 degrees, and 
with pain it was accomplished from 18 to 32 degrees.  The 
range of motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance with repetitive use.  
The examination was negative for spasm, with some tenderness 
in the cervical spine region.  Motor was intact at 5/5 with 
adequate bulk and tone. The pertinent diagnosis was 
degenerative disc disease (DDD) of C6 with fusion.  

The veteran testified at a March 2006 Travel Board hearing.  
He testified that he had pain of the cervical spine and that 
he falls to the left as a result of his cervical spine.  He 
also related tat he was unable to lay on his back because of 
his pain.  

Considering the medical evidence of record, the veteran's 
symptomatology shows that his service-connected degenerative 
changes of the cervical spine are adequately rated at 
20 percent.  His forward flexion is greater than 15 degrees 
with or without pain,.  There are no muscle spasms or 
guarding of the cervical spine.  Furthermore, ankylosis of 
the cervical spine is not shown.  Based on the foregoing, the 
veteran's cervical spine disability is adequately rated at 
its present 20 percent rating and warrants no more.  

As for disc disease of the cervical spine, the veteran could 
also be rated under Diagnostic Code 5243 for intervertebral 
disc disease.  Unfortunately, he does not warrant an 
increased rating under this diagnostic code either.  In order 
to warrant a 40 percent rating under this diagnostic code, 
there must be incapacitating episodes having a total duration 
of at least 4 weeks, but less than 6 weeks during the past 
12 months.  The regulation provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  The 
veteran indicated the need for bedrest on only one occasion 
for three to four days.  There is no indication in the claims 
file that he was ever prescribed bed rest by a physician.  
Therefore, an increased rating under the criteria pertaining 
to intervertebral disc syndrome is not warranted.  

Additionally, there is no evidence of any complete or 
incomplete paralysis of the peripheral nerves.  As such, an 
evaluation under the diagnostic codes found in 38 C.F.R. 
§ 4.124a, is not for application.

b.  left shoulder

Under diagnostic code 5201, a 20 percent rating for 
degenerative changes of the left shoulder, which is the 
veteran's minor extremity, requires limitation of motion to 
shoulder level or midway between side and shoulder level.  In 
order to warrant a 30 percent rating, limitation of the left 
arm must be 25 degrees from the side.  Full forward flexion 
and shoulder abduction is 0 to 180 degrees.  See Plate I.  

A thorough review of the medical evidence of record, to 
include VA examination reports, and a statement from his 
private physician, shows that an increased rating for his 
degenerative changes of the left shoulder, is not warranted.  

VA outpatient treatment records show that the veteran's 
complaints relate primarily to his right shoulder, for which 
he is not service-connected.  In a September 2004 VA 
examination report, left shoulder examination shows 120 
degrees of forward elevation, abduction without pain, 
150 degrees with pain; external rotation was accomplished to 
40 degrees; and internal rotation to 30 degrees with 
significant crepitation throughout the range of motion with 
some discomfort.  Positive acromioclavicular joint tenderness 
to palpation and bony changes were noted.  The pertinent 
diagnosis was left shoulder with significant glenohumeral 
arthritis with additional loss of motion, of approximately 
25 degrees, secondary to repetitive motions and pain.  VA 
examination of October 2005 reveals that the veteran had 
flexion of the left shoulder from 0 to 90 degrees without 
pain, and total endpoint was 90 to 120 degrees.  

The veteran testified at a March 2006 Travel Board hearing.  
He testified that he had pain of the left shoulder when 
lifting his arm.  He also testified that he has aching and 
weakness of the left shoulder.  He related that he saw a 
doctor regarding his left shoulder every six months and that 
no doctor had spoken to him regarding surgery for his left 
shoulder.  

After a thorough review of the record, the Board finds that 
the veteran's degenerative changes of the left shoulder are 
adequately compensated at no more than 20 percent.  At no 
time, even with pain, or on repetitive motion, is the 
veteran's motion of the left arm limited to 25 degrees.  This 
is required for an increased rating for the left shoulder 
disability.  Therefore, an increased rating is not warranted.  


ORDER

Service connection for epididymitis is granted.  

New and material evidence not having been submitted, the 
claim for service connection for a right shoulder disorder, 
to include arthritis, has not been reopened, and the appeal 
is therefore, denied.

An increased rating for rating degenerative changes, cervical 
spine, status post C6-7 fusion, is denied.  


An increased rating for degenerative changes, left shoulder, 
is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


